Citation Nr: 0506132	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right wrist 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for an upper back and 
neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to April 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
benefits sought.  In November 2004, a video hearing was held 
before the undersigned Acting Veterans Law Judge.

In addition to the issues listed on the first page of this 
decision, the veteran had perfected appeals for claims of 
entitlement to service connection for depression and for a 
scar, status post hernia repair.  However, those claims were 
granted by a rating action in April 2003.  Accordingly, the 
Board of Veterans' Appeals considers those matters have been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over those claims.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

At her hearing before the undersigned in November 2004, the 
veteran indicated that she had received frequent treatment 
for her orthopedic complaints at the VA Outpatient Clinic in 
Orlando, Florida since she was discharged from military 
service.  However, the Board has not encountered such records 
in the claims file.  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board is of the additional opinion that a current VA 
examination would be helpful to ascertain the nature of any 
diagnosable pathology underlying the claims at issue and 
whether any such disorders are related to the veteran's 
service.  The veteran was provided an examination in 2001, 
but it does not appear that the examiner had the claims file 
to review at the time of the examination.  Considering the 
documented in-service complaints concerning these conditions, 
particularly the right wrist, the prior examination was 
inadequate since service medical records were not available 
for review.

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  Tell the veteran to submit to VA 
copies of any evidence in her possession 
relevant to these claims.

2.  The veteran's treatment records 
pertaining to any right wrist, left ankle 
or upper spine complaints for the period 
from April 2000 to the present should be 
obtained from the VA Outpatient Clinic in 
Orlando, Florida and associated with the 
claims folder.  If the search for such 
records have negative results, 
documentation to that effect should be 
placed in the claim file.

3.  After obtaining the above VA medical 
records, to the extent available, the 
veteran should be scheduled for a VA 
examination to ascertain the nature of 
the claimed right wrist, left ankle and 
upper spine disorders.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated tests 
should be accomplished.

The examiner should clearly report 
whether the veteran suffers from any 
diagnosable disability of the right 
wrist, left ankle and cervical or 
thoracic spine.  In addition to the 
service medical records and post service 
treatment records, the examiner's 
attention is invited to the VA 
examination report of January 2001.  If 
no current diagnosis of disability can be 
made, the examiner should so state.  

If a disability of the right wrist, left 
ankle and/or cervical or thoracic spine 
is diagnosed, the examiner is requested 
to offer an opinion as to whether such 
diagnosed disorder is as likely as not 
(i.e., at least a 50 percent probability) 
related to the veteran's active duty 
service.

4.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.



5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


